Citation Nr: 0320941	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  99-08 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a bipolar disorder.  

2.  Entitlement to an increased rating for recurrent left 
shoulder dislocations with neuropathy, currently rated 
20 percent disabling.  

3.  Entitlement to an increased rating for lumbosacral strain 
with L5 spondylolysis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1978 to April 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This appeal was last before the Board in July 2002, when it 
was remanded to the RO for further, specified development.  
To the extent possible, the requested development has been 
completed.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained, 
except for the results of current VA examinations which are 
necessary to substantiate the veteran's claims for increased 
ratings.  

2.  The appellant failed to appear without good cause for VA 
examinations necessary to substantiate his claims for 
increased ratings.  

3.  Service connection for a psychiatric disability, 
including a bipolar disorder, was denied in an unappealed 
rating decision dated in August 1994.  

4.  None of the evidence received since the August 1994 
decision is so significant by itself or in the context of the 
evidence previously of record that it must be considered in 
order to fairly decide the merits of the claim seeking 
service connection for a bipolar disorder.  

CONCLUSIONS OF LAW

1.  An increased rating is not warranted for recurrent left 
shoulder dislocations with neuropathy.  38 C.F.R. § 3.655(b) 
(2002).  

2.  An increased rating is not warranted for lumbosacral 
strain with L5 spondylolysis.  38 C.F.R. § 3.655(b) (2002).  

3.  New and material evidence has not been received to reopen 
the claim seeking service connection for a bipolar disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Increased Rating Claims

The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims for 
increased ratings.  The record reflects that through various 
letters, the statement of the case and supplements thereto, 
the RO has notified the appellant of the evidence and 
information needed to substantiate these claims, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
August 6. 2002.  Therefore, the Board is satisfied that the 
RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, both VA and private medical records, including 
records from the Social Security Administration and reports 
of VA examinations, have been obtained in connection with the 
increased rating claims.  However, the appellant failed to 
appear without explanation for the most recent VA 
examinations scheduled at the request of the Board to 
comprehensively evaluate the service-connected left shoulder 
and low back disabilities.  The veteran has not requested 
that these examinations be rescheduled for him.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such outstanding evidence or information, other than the 
results of the VA examinations for which the appellant did 
not appear.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  


Claim to Reopen

The liberalizing provisions of the VCAA are also applicable 
to the veteran's claim reopen.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The record reflects that  the appellant has been informed of 
the evidence and information needed to substantiate the claim 
to reopen through letters, the statement of the case, 
supplements thereto, and in the Board remand in July 2002.  
In addition, the RO has informed the appellant of the 
information needed from him to enable the RO to obtain 
evidence on his behalf.  See the letter to the appellant from 
the RO dated August 6, 2002.  The RO has obtained all 
identified, available evidence pertinent to the claim to 
reopen, including extensive VA and private medical treatment 
records.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim to reopen, and the 
Board is also unaware of any such outstanding evidence or 
information.  

In sum, the Board is satisfied that VA has complied with the 
notification and duty to assist requirements of the VCAA and 
the implementing regulations.  



II.  Analysis

Increased Rating Claims

In July 2002,the Board remanded this appeal in order to 
obtain current and comprehensive VA examinations of the 
service-connected left shoulder and low back disabilities 
because the evidentiary record at that time was inadequate 
for rating purposes and the appellant had contended that both 
service-connected disabilities had increased in severity.  
The appellant did not appear at the scheduled place and time 
for these official VA examinations, he has not shown good 
cause for his failure to report for these examinations, and 
he has not indicated his willingness to report for such 
examinations or requested that they be rescheduled for him.  
Therefore, the current evidentiary record lacks necessary 
medical evidence crucial to the correct evaluation of the 
service-connected left shoulder and low back disabilities.  

It is mandated by 38 C.F.R. § 3.665(b) that, in the absence 
of good cause, a claim for an increased rating will be denied 
if a claimant fails to report for a VA examination scheduled 
in connection with that claim.  Accordingly, the appeals 
seeking increased ratings for the service-connected left 
shoulder and low back disabilities must be denied for this 
reason.  

New and Material Evidence Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. § 1131 (West. 2002).  In 
addition, a psychosis may be presumed to have been incurred 
or aggravated in active service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Entitlement to service connection for a psychiatric 
disability, including a bipolar disorder, was denied in an 
unappealed rating decision dated in August 1994.  The 
evidence of record at that time indicated that a psychiatric 
disability was not present during the appellant's active 
military service and that a psychosis was not present within 
one year of his discharge from that active service in April 
1986.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

In the present case, evidence received since August 1994 
includes extensive VA and private medical treatment records, 
including records received from the Social Security 
Administration.  However, this medical evidence reflects only 
ongoing treatment for the appellant's psychiatric disability 
from 1989 to the present.  It is essentially cumulative of 
the evidence previously of record which documented the 
presence of bipolar disorder in December 1987.  The evidence 
added to the record includes no medical evidence suggesting 
that the appellant's bipolar disorder was present earlier 
than December 1987 or that it is etiologically related to 
service.  Therefore, the medical evidence added to the record 
is not new and material.  

The appellant has continued to maintain that his psychiatric 
disability was present within one year of service, or even 
during service.  The appellant's statements are essentially 
cumulative since he advanced the same contentions in support 
of the previously denied claim.  Moreover, as a lay person, 
he is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
statements are not new and material.

In fact, none of the evidence added to the record is so 
significant alone or in the context of the evidence 
previously of record that it must be considered to fairly 
decide the merits of the claim.  Accordingly, reopening of 
the claim seeking service connection for a bipolar disorder 
is not in order.  







ORDER

Entitlement to a rating in excess of 20 percent for recurrent 
left shoulder dislocations with neuropathy is denied.

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with L-5 spondylolysis is denied.  

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for a bipolar disorder is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

